Title: To Thomas Jefferson from Abraham Ogier Stansbury, 29 October 1806
From: Stansbury, Abraham Ogier
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            Birmingham October 29th 1806.
                        
                        As a native of the United States, I cannot help feeling an interest in whatever concerns the welfare of my
                            Country; and in addressing you, I am satisfied I need make no apology for the intrusion on your time, always devoted to
                            the most useful purposes: I have only to regret my not being personally acquainted with the Man who has distinguished
                            himself no less by his philosophical researches than by the application of their results to the true interest of his
                            fellow creatures.
                        Although through the influence of party, opposed to your election to the Presidency, I am proud to confess
                            that the wisdom and moderation of your public acts have placed me in the number of your warmest admirers, and I hope Sir
                            you will do me the favour to receive this Letter as a proof of my respect for your talents & confidence in your
                            judgment.   Since my arrival in this Country where I have obtained a Patent for a little invention, also secured in the
                            United States, I met by accident with a fellow Citizen of great ingenuity, Mr. John I. Hawkins, the inventor of a new
                            Piano forte, the Polygraph, Claviole &c. who informed me that you had honoured him with your correspondence, and I
                            felt encouraged from his account of your personal condescention, to address to you the following Extract and
                            Communication, which if worth publication in a newspaper may possibly be of some use at the present important period, when
                            the Government have taken a step the most decisive and beneficial that its annals boast since the immortal declaration of
                            Independence. One great inducement with me for sending this paragraph to the press is, that from my intercourse with the
                            people in this place and in London whence I am lately returned, I find a generally prevailing sentiment, that the Law
                            prohibiting the importation of certain articles was a mere trick of policy intended to serve the purposes of negociation
                            with England, and that the Americans were from their situation unable to carry it into effect: How far this is the case
                            you must certainly be better able to decide than I can possibly be; my only fear is, that from the perpetual fluctuation
                            of party, so salutary a measure should be crushed before it has had a fair experiment; with respect to the result there is
                            nothing to be apprehended provided proper support be given, and energetic measures be pursued: Those which I have ventured
                            to hint, appear to me such as would be the most likely to ensure success.
                        From my situation here I have daily opportunities of witnessing the facility with which manufactures are
                            conducted, and the immense importance of machinery and proper tools; the disparity between this boasted Country and the
                            United States is by no means so physically great as we have been led to suppose; since the introduction of the Steam
                            Engine a great portion of the manual labour before required in Manufactories is dispensed with, and this powerful aid We
                            may avail ourselves of as fully as the people here: Our Coal mines are abundant sources of Fuel and we already possess
                            mechanics who are complete masters of all the rest—Trevithick’s improvement
                            being the most simple will probably answer best on that account in the U. States, it is much used here of late—
                        I should feel myself peculiarly happy in being of any service to my Country by communicating such information
                            as I may happen to possess on these subjects, & when I return, as it is my intention to do in a few years, I hope to be
                            of some benefit to the rising Interests of a favoured and happy Land whose only defect is the exuberance of liberty. 
                  I am,
                            Sir, With sentiments of sincere respect yr very humble Servt.
                        
                            Abm. Ogier Stansbury
                            
                        
                    